Case 2:18-md-02836-RBS-DEM Document 360 Filed 07/15/19 Page 1 of 2 PageID# 5773



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                  NORFOLK DIVISION


  IN RE: ZETIA (EZETIMIBE) ANTITRUST
  LITIGATION                                       MDL No.18-md-2836

  This document relates to:
  End Payor Plaintiffs and Retailers


  END PAYOR PLAINTIFFS’ NOTICE OF WITHDRAWAL OF MOTION TO COMPEL


         End Payor Plaintiffs (“EPPs”) hereby give notice of their withdrawal of the Motion to

  Compel Zydus (Docket No. 280), the matter having been resolved by agreement.

  Dated: July 15, 2019                      Respectfully submitted,


                                            /s/ James A. Cales III
                                            James A. Cales III (VSB No. 41317)
                                            FURNISS, DAVIS, RASHKIND AND SAUNDERS, PC
                                            6160 Kempsville Circle, Suite 341B
                                            Norfolk, Virginia 23502
                                            Telephone: (757) 461-7100
                                            Facsimile: (757) 461-0083
                                            jcales@furnissdavis.com

                                            Liaison Counsel for End-Payor Plaintiffs

        Marvin A. Miller                     Michael M. Buchman
        Lori A. Fanning                      Michelle Clerkin
        MILLER LAW LLC                       MOTLEY RICE
        115 S. LaSalle Street                777 Third Avenue
        Suite 2910                           27th Floor
        Chicago, IL 60603                    New York, NY 10017
        (312) 332-3400                       (212) 577-0040

                     Interim Co-Lead Counsel for the Indirect Purchasers
Case 2:18-md-02836-RBS-DEM Document 360 Filed 07/15/19 Page 2 of 2 PageID# 5774




                                      CERTIFICATE OF SERVICE

         I hereby certify that on July 15, 2019, I electronically filed the foregoing with the Clerk

  of the Court using the CM/ECF system, which will send a notification of such filing (NEF) to all

  counsel of record.

                                                        /s/ James A. Cales III

                                                       James A. Cales III (VSB No. 41317)
                                                       Furniss, Davis, Rashkind and Saunders,
                                                       PC
                                                       6160 Kempsville Circle, Suite 341B
                                                       Norfolk, Virginia 23502
                                                       Telephone: (757) 461-7100
                                                       Facsimile: (757) 461-0083
                                                       jcales@furnissdavis.com




                                                   2
